DETAILED ACTION
This office action is in response to application filed on March 12, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language “A method for detecting the beginning of a flush volume” should read “A method for detecting a beginning of a flush volume” to provide appropriate antecedence basis.  
Claim language “generating, based on the transition indicator, a flush signal indicating the beginning of a flush volume being output by the blending apparatus and pumped into the wellbore” should read “generating, based on the transition indicator, a flush signal indicating the beginning of [[a]] the flush volume being output by the blending apparatus and pumped into the wellbore” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  
Claim language “terminating, based on the flush signal and the desired flush volume, the output of blended fluid from the blending apparatus such that the volume of blended fluid in the second composition …” should read “terminating, based on the flush signal and the desired flush volume, the output of blended fluid from the blending apparatus such that a volume of blended fluid in the second fluid composition …” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Claim language “The method of claim 1, wherein the first portion …” should read “The method of claim 1, wherein a first portion …” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  
Claim language “one or more blending data values of the first portion of the blending signal; or the generated calibration profile” should read “one or more blending data values of a first portion of the blending signal; or the .  
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language “one or more blending data values of the first portion of the blending signal; or the generated calibration profile” should read “one or more blending data values of a first portion of the blending signal; or the .  
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Claim language “The method of claim 9, wherein torque is derived from …” should read “The method of claim 9, wherein the torque of the discharge pump or the torque of the blending motor are .  
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language “The method of claim 9, wherein the values of the time-varying blending data …” should read “The method of claim 9, wherein .  
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  
Claim language “at least one processor in communication with the fluid blending apparatus, wherein the processor …” should read “at least one processor in at least one processor …” to provide appropriate antecedence basis.  
Claim language “generate, based on the transition indicator, a flush signal indicating the beginning of a flush volume …” should read “generate, based on the transition indicator, a flush signal indicating a beginning of a flush volume …” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  
Claim language “terminate, based on the flush signal and the desired flush volume, the output of blended fluid from the blending apparatus such that the volume of blended fluid in the second composition …” should read “terminate, based on the flush signal and the desired flush volume, the output of blended fluid from the blending apparatus such that a volume of blended fluid in the second fluid composition …” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  
Claim language “one or more blending data values of the first portion of the blending signal; or the generated calibration profile” should read “one or more blending data values of a first portion of the blending signal; or the .  
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  
Claim language “The system of claim 13, wherein the sensor array providing two or more sensor channels …” should read “The system of claim 13, wherein the sensor array providing the two or more sensor channels …” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
Claim language “The system of claim 18, wherein the values of the time-varying blending data …” should read “The system of claim 18, wherein .  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process/apparatus, which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “analyzing, based on a calibration profile corresponding to one or more of the first fluid composition and the second fluid composition, a second portion of the blending signal corresponding to the second fluid composition in order to determine a transition indicator, the transition indicator corresponding to a change in the blended fluid from the first fluid composition to the second fluid composition” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as (e.g., evaluating/observing/judging data for changes, see specification at [0043]-[0044]). Except for the recitation of the type of data being evaluated (i.e., a calibration profile corresponding to one or more of the first fluid composition and the second fluid composition, a second portion of the blending signal corresponding to the second fluid composition), the limitation in the context of the claim mainly refers to performing a mental evaluation/observation/judgment of the collected data to identify changes (i.e., a transition indicator corresponding to a change in the blended fluid from the first fluid composition to the second fluid composition).
the limitation “generating, based on the transition indicator, a flush signal indicating the beginning of a flush volume being output by the blending apparatus and pumped into the wellbore” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as (e.g., selecting a particular data change as a result – flush signal, see specification at [0043]-[0044]). Except for the recitation of a field of use (i.e., a flush signal indicating the beginning of a flush volume being output by 

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A method for detecting the beginning of a flush volume”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)),
“pumping a blended fluid into a wellbore, wherein the blended fluid is output by a fluid blending apparatus and transitions from a first fluid composition to a second fluid composition,” which adds extra-solution activities using elements recited at a high level of generality (i.e., a fluid blending apparatus) (see MPEP 2106.05(g)), and
“receiving, at a processor, a blending signal comprising a series of time-varying blending data, the time-varying blending data relating to operational characteristics of the fluid blending apparatus,” which also adds extra-solution activities (e.g., mere data gathering, type/source of data to be manipulated) (see MPEP 2106.05(g)), while merely adding a computer (i.e., a processor) as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements:
generally link the use of the judicial exception to a particular technological environment or field of use (i.e., detecting the beginning of a flush volume), which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)),
recite extra-solution activities (i.e., mere data gathering by selecting a particular data source/type to be manipulated) using elements (i.e., a fluid blending apparatus) specified at a high level of generality, which as indicated in the MPEP: “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more” (see MPEP 2106.05(b), section III), and “Similarly, using machines for extra-solution activities (i.e., selecting a particular data source or type of data to be manipulated) does not provide an inventive concept” (see MPEP 2106.05(g)), and 
append generic computer components (i.e., a processor) used to facilitate the application of the abstract idea (i.e., mere computer implementation), which as indicated in the MPEP: “Use of a computer or other machinery in its ordinary capacity for economic or e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more” (see MPEP 2106.05(f), item 2).
The claim is not patent eligible.

Similarly, independent claim 13 is directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 2-4, 7-8, 12, 14-15, 17 and 20), that under the broadest reasonable interpretation, cover performance of the limitations in the mind, and
the additional elements, when considered individually and in combination, recited in the dependent claims refer to extra-solution activities (e.g., mere data gathering using a particular data source or type of data to be manipulated) (Claims 6, 9-11 and 18-19), which as indicated in the Office’s guidance does not integrate the judicial exception into a practical application (Step 2A – Prong Two) and/or does not provide significantly more (Step 2B).

Examiner’s Note
Claims 5 and 16 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 5, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 5 recites a judicial exception since:
Claim 5 incorporates the limitations of claims 1, 3 and 4, which as indicated above, are directed to an abstract idea; and
Claim 5 also recites “calculating a desired flush volume for the wellbore” which is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (see specification at [0003]).
Therefore, the claim recites a judicial exception under Step 2A - Prong One of the test.

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
“terminating, based on the flush signal and the desired flush volume, the output of blended fluid from the blending apparatus such that the volume of blended fluid in the second composition pumped into the wellbore is substantially equal to the desired flush volume” which effects a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)).
Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04(d)).

Similar analysis of the subject matter recited in claim 16 results in claim 16 being directed to patent eligible subject matter.

Subject Matter Not Rejected Over Prior Art
Claims 1-4, 6-15 and 17-20 are distinguished over the prior art of record for the following reasons:
Regarding claim 1. 
Tang (US 20160273346 A1) discloses:
A method (Fig. 3; [0026]: a method for monitoring, evaluating and/or performing an energy industry operation (e.g., fracturing, see [0028]) is performed), the method comprising: 
pumping a blended fluid into a wellbore (Fig. 1, item 14 – ‘borehole’; Fig. 3, item 71; [0016], [0028]: fracturing is performed by providing fluid to the borehole), wherein the blended fluid is output by a fluid blending apparatus (Fig. 1, item 32 – “mixing unit”) and transitions from a first fluid composition (Fig. 1, item 30 – “proppant storage unit”) to a second fluid composition (Fig. 1, item 28 – “fluid storage unit”; [0019]-[0020]: fracturing slurry or sand plug is created by injecting fluids with high sand concentrations, with clean displacement fluid being pumped after in order to displace the fracturing slurry into the perforations); 
receiving, at a processor (Fig. 1, item 36 – “surface processing unit”), a blending signal comprising a series of time-varying blending data (Fig. 3, item 72; [0017], [0030]: a surface processing unit including a processor receives signals from sensors and devices such as the mixing unit and the pumping unit (Fig. 1, item 34); examiner interprets the measurements to change depending on nature of fluid being pumped), the time-varying blending data relating to operational characteristics of the fluid blending apparatus ([0027]-[0028], [0031]-[0032]: operational parameters about fracturing fluid are measured).

 Tang (US 20160273346 A1) also teaches:
“In the third stage 73, the measurement data is analyzed to predict whether a screen out or other undesirable condition may occur or is likely to occur. The measurement data, in one embodiment, is compared to threshold parameters (e.g., curve properties, historical data) to predict whether the undesirable condition will occur and when it will occur. In one embodiment, the measurement data is collected and associated with time or depth to generate a data set showing the progression of a measured parameter, such as temperature, pump pressure and/or downhole pressure. For example, measured pressure data taken during the current operation is correlated with time to generate a curve or pattern. The measurement data can be fitted to a selected curve and analyzed to predict whether and when a screen out should occur’ ([0036]-[0037]: measurements were compared to threshold parameters or curve properties in order to predict (undesirable) conditions).

Nevison (US 20140008074 A1) discloses:
“A method for fracturing a downhole formation, includes: preparing an energized fracturing fluid including mixing gaseous natural gas and a fracturing base fluid in a mixer; injecting the energized fracturing fluid through a wellhead and into a well; and continuing to inject the energized fracturing fluid until the formation is fractured” (Abstract: a system for fracturing includes a fracturing liquid tank, a proppant supply, and a fracturing blender (see Figs. 1-2)).

Surjaatmadja (US 20160312595 A1) discloses:
“Systems and methods for placing proppant in a portion of a subterranean formation (e.g., in a fracturing operation) using two or more immiscible fluids are provided. In certain embodiments, the methods comprise: introducing into a well bore penetrating a portion of a subterranean formation alternating stages of a first treatment fluid comprising one or more proppants, and a second treatment fluid comprising a lesser concentration of proppants than the first fluid, wherein the first fluid and the second fluid are substantially immiscible in one another, and wherein the alternating stages of the first and second treatment fluids are introduced into the well bore at or above a pressure sufficient to create or enhance one or more fractures in the subterranean formation” (Abstract: a fracturing operation is performed by using two immiscible fluids (see Figs. 3-4)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“A method for detecting the beginning of a flush volume, the method comprising: 
analyzing, based on a calibration profile corresponding to one or more of the first fluid composition and the second fluid composition, a second portion of the blending signal corresponding to the second fluid composition in order to determine a transition indicator, the transition indicator corresponding to a change in the blended fluid from the first fluid composition to the second fluid composition; and 
generating, based on the transition indicator, a flush signal indicating the beginning of a flush volume being output by the blending apparatus and pumped into the wellbore,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 13.
Tang (US 20160273346 A1) discloses:
A system (Fig. 1, [0010], [0013]-[0014]: a system for monitoring, evaluating and/or performing an energy industry operation (e.g., fracturing, see [0028]) is disclosed) comprising: 
a fluid blending apparatus (Fig. 1, item 32 – “mixing unit”) having a sensor array providing two or more sensor channels ([0017], [0027]-[0028], [0031]-[0032]: operational parameters about fracturing fluid are measured using sensors), the sensor signals from devices such as the mixing unit are measured), each blending signal comprising a series of time-varying blending data corresponding to a blended fluid output by the fluid blending apparatus and pumped into a wellbore (Fig. 1, item 14 – ‘borehole’; Fig. 3, item 71; [0016]-[0017], [0028]: fracturing is performed by providing fluid to the borehole; examiner interprets the measurements collected by the sensors and devices to change depending on nature of fluid being pumped) such that the blended fluid transitions from a first fluid composition (Fig. 1, item 30 – “proppant storage unit”) to a second fluid composition (Fig. 1, item 28 – “fluid storage unit”; [0019]-[0020]: fracturing slurry or sand plug is created by injecting fluids with high sand concentrations, with clean displacement fluid being pumped after in order to displace the fracturing slurry into the perforations); and 
at least one processor (Fig. 1, item 36 – “surface processing unit”) in communication with the fluid blending apparatus (Fig. 1), wherein the processor is coupled with a non-transitory computer-readable storage medium having stored therein instructions ([0017]: a surface processing unit includes a processor and memory, the surface processing unit receiving signals from sensors and devices such as the mixing unit and the pumping unit (Fig. 1, item 34)).  

 Tang (US 20160273346 A1) also teaches:
“In the third stage 73, the measurement data is analyzed to predict whether a screen out or other undesirable condition may occur or is likely to occur. The measurement data, in one embodiment, is compared to threshold parameters (e.g., curve measurements were compared to threshold parameters or curve properties in order to predict (undesirable) conditions).

Nevison (US 20140008074 A1) discloses:
“A method for fracturing a downhole formation, includes: preparing an energized fracturing fluid including mixing gaseous natural gas and a fracturing base fluid in a mixer; injecting the energized fracturing fluid through a wellhead and into a well; and continuing to inject the energized fracturing fluid until the formation is fractured” (Abstract: a system for fracturing includes a fracturing liquid tank, a proppant supply, and a fracturing blender (see Figs. 1-2)).

Surjaatmadja (US 20160312595 A1) discloses:
“Systems and methods for placing proppant in a portion of a subterranean formation (e.g., in a fracturing operation) using two or more immiscible fluids are provided. In certain embodiments, the methods comprise: introducing into a well bore penetrating a portion of a subterranean formation alternating stages of a first treatment a fracturing operation is performed by using two immiscible fluids (see Figs. 3-4)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“instructions which, when executed by the at least one processor, cause the at least one processor to, for each blending signal of the one or more blending signals: 
analyze, based on a calibration profile corresponding to one or more of the first fluid composition and the second fluid composition, a second portion of the blending signal corresponding to the second fluid composition in order to determine a transition indicator, the transition indicator corresponding to a change in the blended fluid from the first fluid composition to the second fluid composition; and 
generate, based on the transition indicator, a flush signal indicating the beginning of a flush volume being output by the blending apparatus and pumped into the wellbore,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-4, 6-12, 14-15 and 17-20. 


Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 (which recites eligible subject matter under 35 U.S.C. 101) incorporates all the limitations from claims 1 and 3-4, which as indicated above are rejected under 35 U.S.C. 101, but are distinguished over the prior art of record.
Claim 16 (which recites eligible subject matter under 35 U.S.C. 101) incorporates all the limitations from claim 13, which as indicated above is rejected under 35 U.S.C. 101, but is distinguished over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tang; Weiting et al., US 9803467 B2, Well screen-out prediction and prevention
Reference discloses collection of data during fracturing operations for determination of undesirable conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857